United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Chillicothe, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2109
Issued: March 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 14, 2007 appellant, through her attorney, filed an appeal from a May 10, 2007
decision of the Office of Workers’ Compensation Programs terminating her compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation under
5 U.S.C. § 8106(c)(2) on the grounds that she refused an offer of suitable work.
FACTUAL HISTORY
The Office accepted that on November 20, 2001 appellant, then a 35-year-old licensed
practical nurse, sustained cervical, thoracic and lumbar strains and aggravation of preexisting

cervical stenosis1 when she struck a wall while driving a cart. She returned to work on
November 20, 2001 on modified duty. Appellant resigned from federal employment effective
March 1, 2002 and received compensation on the daily and periodic rolls. She continued under
medical care for upper extremity paresthesias and weakness and limited cervical motion. The
Office authorized a C5 discectomy with fusion and fixation, performed on June 17, 2003.
Appellant did not return to work.
Dr. Jeffrey C. Hill, an attending Board-certified orthopedic surgeon, submitted periodic
reports through 2004 finding appellant totally disabled for work. Following additional
development, the Office obtained an impartial medical opinion from Dr. John W. Wolfe, a
Board-certified orthopedist, who submitted August 25 and September 14, 2004 reports finding
appellant totally and permanently disabled for work.
On February 18, 2005 appellant sustained head trauma in a car accident, resulting in
postconcussion syndrome and chronic headaches.
She submitted reports through
November 2005 from Dr. Francis J. O’Donnell, an attending osteopathic physician Boardcertified in orthopedic surgery, opining that appellant’s neck pain was due to the February 2005
accident and psychiatric comorbidity.
A March 31, 2005 functional capacity evaluation demonstrated that appellant could
perform sedentary work, with lifting up to 12.5 pounds. Dr. Hill reviewed the evaluation on
September 6, 2005 and found that appellant had reached maximum medical improvement. He
noted that, according to the March 2005 functional capacity evaluation, appellant could pull or
push up to 10 pounds and lift up to 12.5 pounds. Dr. Hill limited sitting to four hours a day and
squatting, kneeling and climbing to less than one hour a day. He restricted reaching, twisting,
bending, stooping and repetitive upper extremity motions to two-and-a-half hours a day. Dr. Hill
released appellant to full-time work within these restrictions as of September 9, 2005.2
In a November 9, 2005 report, Dr. Hill stated that appellant’s electrodiagnostic tests did
not demonstrate a cause for appellant’s symptoms or dysfunction. He diagnosed depression.
On November 18, 2005 the employing establishment offered appellant a light-duty
position as a licensed practical nurse, within the restrictions provided by Dr. Hill on
September 6, 2005. The job duties consisted of providing personal care, administering
medications, clerical tasks, collecting samples and assembling therapy equipment.
Appellant refused the offer on November 28, 2005. She asserted that she had neck pain,
numbness and weakness in both arms and required narcotic medications. Appellant alleged that,
following the November 20, 2001 injury, she was forced to work outside of her restrictions and
would not allow that to happen again. She awaited additional test results.

1

Appellant underwent neck surgeries in 1970 and on February 21 and April 8, 1997. She also sustained a neck
injury in a nonoccupational October 2001 motor vehicle accident.
2

Dr. Hill renewed his previous work restrictions in reports through January 11, 2006.

2

In a January 13, 2006 letter, the Office advised appellant that the offered limited-duty job
remained available and was suitable work within her medical and vocational capabilities. The
Office found that appellant’s reasons for refusing the offer were invalid and afforded her 30 days
to accept the position or provide a written explanation for her refusal. The Office noted that, if
appellant failed to report for work or present adequate justification for her refusal, her
compensation would be terminated.
Appellant submitted a February 10, 2006 report from Dr. Hill releasing her to work
within the restrictions previously provided.
In a February 17, 2006 letter, the Office afforded appellant an additional 15 days to
accept the offered position or her compensation would be terminated. The Office reiterated that
it had considered her reasons for refusing the offered position and found them invalid. The
Office advised appellant that it would not consider any further reasons for refusal.
Appellant accepted the offered position on March 5, 2006.3 In a March 9, 2006 letter, the
employing establishment instructed her to report for work on March 19, 2006. Dr. Hill renewed
previous work restrictions in reports through April 2006. Appellant did not report for work. The
limited-duty licensed practical nurse position remained open and available.
By decision dated May 9, 2006, the Office terminated appellant’s compensation effective
May 8, 2006 on the grounds that she refused an offer of suitable work. The Office found that
appellant did not report for work in the offered licensed practical nurse position that was within
the restrictions provided by Dr. Hill.
In an April 24, 2007 letter appellant, through her attorney, requested reconsideration.
She asserted that the offered position was not properly explained to her and was not within
restrictions imposed by her physical and mental impairments. Appellant submitted additional
medical evidence.
In chart notes from April 14, 2006 to January 15, 2007, Dr. Hill opined that appellant
functioned well but focused inappropriately on feeling disabled. He stated that appellant could
work within the restrictions indicated by the March 2005 functional capacity evaluation. Dr. Hill
noted in a September 13, 2006 report that appellant felt she could not perform the offered
position. However, she was accepted to a college nursing program and felt able to perform the
requirements of being a registered nurse.
Appellant underwent a coronary artery bypass graft on December 6, 2006. Dr. Hill found
appellant disabled for work from February 12 to March 11, 2007 and released her to work under
previous restrictions as of March 12, 2007. He advised appellant in an April 24, 2007 letter that
he would no longer prescribe her narcotics as a urinalysis showed the presence of Vicodin and
not prescribed OxyContin.
3

In a March 6, 2006 telephone memorandum, the employing establishment advised the Office that appellant
accepted the offered position but had broken her arm and was awaiting treatment. There is no other indication in the
record that appellant fractured or otherwise injured an arm.

3

By decision dated May 10, 2007, the Office denied modification on the grounds that the
evidence submitted was insufficient to warrant modification. The Office found that appellant
was provided a detailed position description and that Dr. Hill’s reports indicated that she could
perform the job. The Office noted that she did not establish any disability related to a
nonoccupational psychiatric condition.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.4 In this case, the Office terminated appellant’s
compensation under section 8106(c)(2) of the Act, which provides that a partially disabled
employee who refuses or neglects to work after suitable work is offered to, procured by or
secured for the employee is not entitled to compensation.”5 To justify termination of
compensation, the Office must show that the work offered was suitable and must inform
appellant of the consequences of refusal to accept such employment.6 For conditions not
accepted by the Office as being employment related, it is the employee’s burden to provide
rationalized medical evidence sufficient to establish causal relation.7 Once the Office establishes
that the work offered was suitable, the burden of proof shifts to the employee who refuses to
work to show that such refusal was reasonable or justified.8 Section 8106(c) will be narrowly
construed as it serves as a penalty provision, which may bar an employee’s entitlement to
compensation based on a refusal to accept a suitable offer of employment.9
Section 10.517(a) of the Act’s implementing regulations provides that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee, has
the burden of showing that such refusal or failure to work was reasonable or justified.10 Pursuant
to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.11
The issue of whether an employee has the physical ability to perform a modified position offered
by the employing establishment is primarily a medical question that must be resolved by medical
evidence.12

4

Linda D. Guerrero, 54 ECAB 556 (2003); Mohamed Yunis, 42 ECAB 325, 334 (1991).

5

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

6

Ronald M. Jones, 52 ECAB 190 (2000); Arthur C. Reck, 47 ECAB 339 (1995).

7

Alice J. Tysinger, 51 ECAB 638 (2000).

8

Bryant F. Blackmon, 56 ECAB 752 (2005).

9

Joan F. Burke, 54 ECAB 406 (2003); see Robert Dickerson, 46 ECAB 1002 (1995).

10

20 C.F.R. § 10.517(a); see Ronald M. Jones, supra note 6.

11

20 C.F.R. § 10.516.

12

Kathy E. Murray, 55 ECAB 288 (2004); Anna M. Delaney, 53 ECAB 384 (2002).

4

ANALYSIS
The Office accepted that, on November 20, 2001, appellant sustained cervical, thoracic
and lumbar strains and an aggravation of cervical stenosis requiring a C5 discectomy and fusion.
She received total disability compensation beginning in March 2002. Dr. Hill, an attending
Board-certified orthopedic surgeon, released appellant to full-time sedentary duty as of
September 6, 2005.
In a September 6, 2005 report, Dr. Hill opined that appellant could perform sedentary
work within restrictions delineated by a March 2005 functional capacity evaluation. On the basis
of Dr. Hill’s report, the employing establishment identified a full-time light-duty practical nurse
position within those restrictions. The Board finds that Dr. Hill’s reports establish that the
offered practical nurse position was within appellant’s physical limitations.13 Also, the offer was
in writing, described the assigned duties and their physical requirements and instructed appellant
when to report for work.14 The Board finds that the Office met its burden to establish that the
position was suitable work.15
After appellant first refused the offered position, the Office advised her in a January 13,
2006 letter of the Act’s penalty provisions for refusing suitable work. The Board finds that the
Office complied with its procedural requirements in advising her that the position was suitable
work and allowing her to accept the job or justify her refusal. Appellant accepted the offer on
March 5, 2006 but did not report for duty or submit acceptable reasons for refusing the offered
position. Therefore, the Office terminated appellant’s compensation benefits by decision issued
May 9, 2006.
The burden of proof then shifted to appellant to establish that the offered position was not
suitable work.16 On reconsideration, appellant submitted reports from Dr. Hill finding her able
to work within previously stated restrictions from April 14, 2006 through February 11, 2007 and
from March 12, 2007 onward. Although she asserted that she could not work as a licensed
practical nurse, appellant told Dr. Hill on September 13, 2006 that she felt able to work as a
registered nurse. This tends to disprove appellant’s contention that she was unable to perform
the offered position.
Appellant also stated that she was disabled due to an unspecified psychiatric condition.
While the Office did not accept a mental illness in this case, it is well established that the Office
must consider preexisting and subsequently acquired conditions in evaluating whether an offered
position is suitable.17 However, appellant submitted no medical evidence finding her disabled
for work or imposing work limitations due to a psychiatric illness. The Office denied
13

Richard P. Cortes, 56 ECAB 2000 (2004).

14

See 20 C.F.R. § 10.507.

15

Marilou Carmichael, 56 ECAB 451 (2005).

16

Bryant F. Blackmon, supra note 8.

17

Richard P. Cortes, supra note 13.

5

modification by May 10, 2007 decision as Dr. Hill’s reports established that appellant could
perform the offered position. Accordingly, the Office met its burden of proof to terminate
appellant’s compensation based on her refusal of suitable work.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation benefits on
the grounds that she refused an offer of suitable work.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 10, 2007 is affirmed.
Issued: March 24, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

